El Juez Asociado Senoe Cókdova Dávila,
emitió la opinión del tribunal.
José Silva fué acusado de un delito de acometimiento y agresión. Se alega que el acusado acometió y agredió con los puños a José Guerrero, infiriéndole un golpe en el ojo iz-quierdo. La Corte Municipal de Ciales declaró culpable al acusado y le condenó, a satisfacer una multa de $5. Visto el caso en apelación por la Corte de Distrito de Arecibo, el re-ferido acusado fué declarado culpable y condenado a pagar una multa de $1 o a sufrir en su defecto un día de cárcel con imposición de costas.
Se alega que la corte sentenciadora incurrió en manifiesto-error al apreciar la prueba. La acusación presentó tres tes-tigos: Arturo Guerrero, Antonio Salgado y el supuesto per-judicado, José Guerrero. El primero declara que es alcalde *348de Morovis y padre de José Guerrero: que como a las doce y media de la noche lo llamaron y vió que su hijo presentaba unos golpes en un ojo; que hizo la investigación del caso y que no presenció los hechos. Antonio Salgado empieza de-clarando que esa noche había una serenata y que Iglesias y José Silva quisieron desbaratarla, .y que al desbaratarla vino José Guerrero y se metió y José Silva le tiró. Luego manifiesta que José Guerrero y José Silva se dieron mutua-mente y que no puede decir quién dió primero.
José Guerrero manifiesta que en la noche referida se en-contraba oyendo una serenata, que hubo una discusión entre su hermano, Iglesias y Silva, y que éste, cuando vió al tes-tio, le dijo: “Tu eres hermano”, y le dió también en el ojo izquierdo con los puños; que era su hermano Rafael quien daba la serenata, que había bastante gente y que pelearon además José Iglesias y Rafael Guerrero, su hermano; que pelearon todos, que la policía arrestó a Iglesias, a Rafael Guerrero y al testigo, que no arrestó a Silva, que éste le dió porque su hermano y él habían tenido un disgusto, que le dió a él y le acometió después al testigo. Esta es la prueba que ofrece la acusación.
Olimpio Ayala, testigo de la defensa, declara que la noche a que se refiere la denuncia, estando parado en la calle del •Carmen, frente a frente de José Grau, llegaron estos mu-chachos, Silva y otros, y estaban parados por detrás del testigo y por la otra calle pasaron los Guerreros y Yuyo Guerrero le dió una gaznatada a José Silva y Silva dijo que hi-cieran lo que quisieran que no iba a pelear con nadie; que luego Iglesias peleó con los Guerreros y vino el guardia, y entre el guardia y el testigo los-separaron; que vió cuando Yuyo Guerrero le dió al acusado, que éste en ningún momento agredió a Guerrero; que luego pelearon Iglesias y Guerrero; que no vió que le diera a éste y que quien peleó fué Iglesias con él. José Iglesias declara que esa noche se trabó una discusión entre él y Rafael Guerrero, quien dijo que quería *349una serenata; que el testigo dijo que quería otra, que Guerrero quería que la de él fuese primero y el testigo que fuese la suya, entablándose una discusión, que cuando llegaron a una esquina, Rafael Guerrero le tiró una gaznatada a Silva, quien no pudo bacer nada, que el testigo se interpuso y le tiró a Rafael Guerrero y se agarraron y que entonces llegó Pepe Guerrero y le tiró también, y vino el guardia Martínez y los llevó a la cárcel; que el que peleó con Guerrero fué el testigo, que fué arrestado en unión de los Guerreros por alte-ración de la paz y que le echaron $3 de multa a los tres, a Guerrero también; que José Silva fué condenado a $5; que los guardias no arrestaron a José Silva.
Juan Martínez, policía insular, declara que el día 4 de marzo de 1934, como a las doce de la noche, estaba de servicio nocturno y subía por la calle del Carmen y encontró a este acusado, José Silva, parado, y pasaban por el lado suyo José y Rafael Guerrero y después que había andado un poquito, le entraron a gaznatadas a Silva y volvió para atrás y los arrestó y los llevó al depósito; que vió cuando Guerrero le pegó a Silva en su presencia, que Silva no peleó, que lo ti-raron al suelo; que el acusado desempeña el cargo de pro-fesor; que denunció a los Guerreros por acometimiento y agresión; que el juez los absolvió de este delito y entendió que era alteración de la paz, y sentenció por alterar la paz a Silva, Iglesias y los Guerreros; que no denunció al acu-sado; que el testigo no ha tenido disgustos con el alcalde; que por aquellos días hubo una investigación contra el jefe de la policía; que no ha tenido disgustos con Guerrero, quien es su amigo; y que no tomó parte en la investigación; que José Silva nunca atacó a los Guerreros, que estaba parado en una bocacalle y los Guerreros fueron y lo atacaron a él.
Arturo Guerrero declaró m rebuttal que el policía Juan A. Martínez, aparentemente borracho, le cayó encima a sus hijos con la macana y los golpeó; que presentó cargos contra dicho policía y que hubo investigación contra tres policías, *350el sargento Pérez y el guardia Martínez; que las relaciones entre el policía y el declarante no Ran sido cordiales; que al jefe lo trasladaron y al otro guardia; que al policía lo exo-neraron de los cargos porque el testigo se allanó, porque pretendía solamente que lo retiraran de Morovis.
La defensa arguye que únicamente el testimonio del presunto perjudicado José Guerrero es el que sostiene en parte la acusación; pero si este testigo mereció entero crédito a la corte inferior y su testimonio sostiene, no en parte, sin en todos sus extremos, el delito imputado, el Recko de que los testigos de la defensa exoneren de culpa al acusado no justificaría una revocación de la sentencia a menos que se demuestre que la corte actuó movida por pasión, prejuicio o parcialidad, o que se incurrió en manifiesto error en la apreciación de la prueba. Y el error manifiesto que se alega no Ra quedado satisfactoriamente demostrado.
La contradicción que se advierte entre la declaración de José Guerrero y la de los demás testigos Ra sido resuelta por la corte inferior en contra del acusado y nosotros nos sentimos compelidos a declarar.que de acuerdo con la cons-tante y repetida jurisprudencia de este tribunal, no es éste un caso en que debamos intervenir para dejar sin efecto el fallo pronunciado.
Se alega por último que la corte inferior erró al permitir que el testigo Arturo Guerrero declarara como testigo del Pueblo. “El RecRo de que en una causa criminal un testigo Raya podido oír la declaración de otro testigo, no es motivo para que no se admita su declaración.” Pueblo v. Diaz, 35 D.P.R. 582. Se desestima el error apuntado.

Debe confirmarse la sentencia apelada.